Title: To James Madison from George Graham, 30 March 1815
From: Graham, George
To: Madison, James


                    
                        
                            Sir
                        
                        Department of war march 30th 1815
                    
                    I enclose to you two Letters the one from Genl. Winchester & the other from Genl. Miller that from Genl. Winchester is the only Letter we have received either from Mobile or New Orleans since you left this.
                    There are yet upwards of a thousand commissions to be signed; the officers will be very anxious to obtain them at or before the disbanding of the

Army. I will therefore with your approbation, forward daily by mail a few of these commissions, for your signature. This will expedite the business & relieve you from a considerable pressure immediately on your return to this place. Should this arrangement however be inconvenient to you, you will be so good as to say so. I have the Honor to be with very great respect & esteem yr. obt Set
                    
                        
                            Geo: Graham
                        
                    
                